Citation Nr: 0811259	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lower back injury 
with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.   

In February 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a July 
2006 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A low back disorder was not demonstrated during the 
veteran's service, and degenerative arthritis of the lumbar 
spine was not present within one year following separation 
from service; a preponderance of the competent evidence of 
record is against concluding that a low back disorder was 
caused or aggravated by service. 


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by active 
military service, nor may service incurrence of degenerative 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2002, February 2006, March 2006 and July 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

As noted above, the veteran's military service was from 1959 
to 1969.  His claim for service connection for a lumbar back 
injury was received in August 2001.  He asserts that his back 
was initially injured in January or February 1962 and that he 
reinjured his back sometime during June to August 1968, at 
which time he was treated aboard the U.S.S. Kittyhawk.  

Service treatment records are entirely silent as to 
complaints, findings, treatment or diagnoses relating to a 
back injury.  In fact, in his reenlistment physical 
examination report dated in July 1963, his spine was 
indicated as clinically normal and there was no mention as to 
the alleged back injury that is claimed to have occurred the 
year before.  Service treatment records include some 
treatment records from 1969 while the veteran was aboard the 
U.S.S. Kittyhawk, but include no mention or reference to any 
back disorder.

The veteran was afforded a VA examination in July 1970, at 
which time there were no complaints, findings and/or 
diagnoses as to any spine disorder and/or previous injury to 
his back.  

In September 2000, the veteran was seen for VA outpatient 
treatment of lower extremity claudication.  He related the 
onset of pain beginning five years earlier while skiing.  His 
reported medical history at that time was significant only 
for an angioplasty, PUD surgery and having logs falling on 
him when he was a child.  

In January 2001, he was evaluated by VA for claudication type 
symptoms radiating to his lower extremities, which symptoms 
"have been going on for many years, more or less in the last 
four years".  After having some stents placed in blood 
vessels in his lower extremities for treatment of vascular 
claudication, his symptoms did not improve significantly.  
The physician noted that a MR scan done in 1999 did not 
reveal any significant regions of stenosis in the lumbar 
spine.  

Private treatment records from a chiropractor, P.R.P., D.C., 
reflect treatment for low back pain since December 1991.  An 
October 2002 letter from that chiropractor reported 
degenerative changes to the L3-L4 area, which he presented as 
support for injury to the lumbar spine having taken place 
during the period from 1961 to 1966.  

Private treatment records from 1999 to 2000 from B.A.C., 
M.D., reflect treatment for lumbar radiculopathy via ESI 
(epidural spinal injection) with excellent relief of back and 
leg pain.

August 2001 VA treatment records document occasional left 
lower extremity pain.  MRI of the lumbar spine revealed a 
bulging disc at T-11-12, without significant herniation.  The 
MRI was unremarkable for any disease requiring neurosurgical 
intervention.  

A buddy statement from October 2002 is advanced to verify 
that the veteran was hospitalized for several days for 
exposure from being thrown into the sea at sometime during 
1961-1962, although the author acknowledges that he did not 
witness the incident leading to the hospitalization.  

The veteran was afforded a VA examination in June 2006 by a 
physician.  The examiner carefully reviewed the claims file, 
including the opinion offered by the chiropractor.  The 
examiner noted the absence of documentation as to any spine 
injury in service and that the veteran was even unable to 
recall what happened when he allegedly fell overboard because 
he was blacked out.  The examiner concluded that it would be 
entirely speculative to state that the veteran's degenerative 
changes could be dated to a specific five year period as was 
done by  the chiropractor.   

Law and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and degenerative arthritis, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 
In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Analysis

Dr. P.R.P.'s October 2002 opinion, while favoring entitlement 
to service connection, carries only slight probative weight.  
In this regard, VA "is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Moreover, the June 2006 VA examination, after 
conducting a comprehensive review of the record, concluded 
that the evidence is insufficient to formulate anything other 
than a speculative opinion.

Other evidence weighs heavily against the veteran's claim.  
Initially, the Board observes the absence of medical records 
supporting the veteran's contention that a back disorder 
occurred in service.  Even the October 2002 buddy statement 
submitted in support of the claim denies having witnessed the 
purported incident and also does not support that the veteran 
experienced a back injury at the time; rather it suggests 
that the veteran was hospitalized for hypothermia.  The Board 
additionally recognizes that the VA examination afforded in 
July 1970 was negative for a low back disorder, which for all 
intents and purposes, indicates that the veteran's lower back 
was normal upon separation from the military.  

Moreover, the  Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  The Board also 
finds it significant that the veteran did not claim he 
experienced back pain as part of his original claim of 
service connection for a duodenal ulcer disorder, pes planus 
and for a fracture of the nasal septum in 1970.  In fact, he 
did not initiate this claim until August 2001, some 32 years 
after service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a low back disorder with degenerative 
disc disease is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


